848 F.2d 191
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Raymond A. HILL, Plaintiff-Appellant,v.COUNTY OF CUYAHOGA, Defendant-Appellee.
No. 87-3658.
United States Court of Appeals, Sixth Circuit.
May 17, 1988.

Before ENGEL, Chief Judge, and KEITH and RYAN, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the magistrate denied appellant's motions seeking appointment of counsel, discovery and transfer, by order entered June 25, 1987.  Appellant appealed from that order on July 8, 1987.


3
An order of the magistrate is not appealable unless the magistrate is given plenary jurisdiction by the district court and by consent of the parties pursuant to 28 U.S.C. Sec. 636 (c)(1).   Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984) (per curiam);  Trufant v. Autocon, Inc., 729 F.2d 308, 309 (5th Cir.1984) (per curiam).  The magistrate was not given plenary jurisdiction in this case.  The magistrate's order was filed as provided by 28 U.S.C. Sec. 636 (b)(1).


4
It is ORDERED that the appeal be and is hereby dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.